DETAILED ACTION
1.	This action is in response to applicant's amendment received on 6/13/2022.  Amended claims 1-2, 4, 10, 13, 16, and 18 are the following notice of allowability is formulated below. The amendments to the specification have been considered and accepted. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Collier on 9/9/2022.

The application has been amended as follows: 
Claim 1 now recites: An apparatus, comprising: an engine block including a cylinder bore wall defining a cylinder bore that extends from an upper end of the engine block to a lower end of the cylinder bore within the engine block, the cylinder bore wall including a liner stop mechanism that locates and supports a liner with a press fit on the liner stop mechanism in the cylinder bore at a location along a length of the liner, the engine block having an outer cylinder block wall along at least a portion of the cylinder bore wall, the outer cylinder block wall including one or more ribs projecting outwardly from the cylinder block wall, the one or more ribs including an upper surface positioned a first distance above the liner stop mechanism and an opposite lower surface positioned a second distance below the liner stop mechanism, wherein the upper surface is also positioned a third distance below the upper end of the engine block and the lower surface is located above the lower end of the cylinder bore, wherein: the length of the liner extends from an upper end of the liner located at the upper end of the engine block to a lower end of the liner located below the lower end of the cylinder bore such that the liner includes an unsupported length extending below the lower end of the cylinder bore; and the outer cylinder block wall includes a first wall on one side of the cylinder bore and a second wall on an opposite side of the cylinder bore, and further comprising one or more ribs on each of the first and second walls.
Claim 9 now recites: The apparatus of claim 1, wherein 
Claim 12 is now cancelled. 
Claim 18 now recites: An apparatus, comprising: an engine block including a cylinder bore wall defining a cylinder bore that extends from an upper end of the engine block to a lower end of the cylinder bore within the engine block, the cylinder bore wall including a liner stop mechanism that locates and supports a liner with a press fit on the liner stop mechanism in the cylinder bore at a location along a length of the liner, the engine block having an outer cylinder block wall forming a first wall and a second wall along opposite sides of the cylinder bore wall, each of the first and second walls including a single rib projecting outwardly therefrom that spans the liner stop mechanism, each of the ribs forming an upper surface positioned a first minimum distance above the liner stop mechanism and an opposite lower surface positioned a second minimum distance below the liner stop mechanism, wherein the upper surface is also positioned a third distance below the upper end of the engine block and the lower surface is positioned above the lower end of the cylinder bore, wherein: the length of the liner extends from an upper end of the liner located at the upper end of the engine block to a lower end of the liner located below the lower end of the cylinder bore such that the liner includes an unsupported length extending below the lower end of the cylinder bore; and the outer cylinder block wall includes a first wall on one side of the cylinder bore and a second wall on an opposite side of the cylinder bore, and further comprising a single rib on each of the first and second walls.
Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no prior art that teaches all the limitations of claims 1 and 18, but more specifically, a press-fit liner that is fitted into a cylinder block with a liner stop mechanism, an outer cylinder block wall on both sides including one or more ribs, the rib extending a first distance above the liner stop as the upper surface and second distance below the liner stop as the bottom surface, the upper surface being a distance away from the upper end and bottom surface being a distance away from bottom end, and the liner having an unsupported length.
With regards to claim 13, there is no prior art that teaches all the limitations, but more specifically, a first rib a distance above the liner stop and a third distance below the upper end, and a second rib a second distance below the liner stop and a fourth distance above the lower end. 
The closest prior art is mentioned in the non-final rejection. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990. The examiner can normally be reached Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        9/9/2022